DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Preliminary Remarks
	The amendment filed on 04/21/2022 has been entered.  Claims 1, 3, 6-9, 11-13, 16, and 18-20 have been amended, claim 10 remains canceled, no other claims have been canceled, and no claims have been added, and therefore, claims 1-9, and 11-20 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0261242 A1-Harvey et al. (hereafter Harvey).
Claim 1: “A device used to carry out biological fermentation processes in a production facility comprising: a multiple-pass trickle bed reactor to provide anaerobic conditions for production of alcohols, acids and/or metabolic by-products, based on the biological fermentation of gases generated by industrial processes or the gasification of organic materials,”:  Harvey discloses the invention relates to static solid state bioreactors and methods for using the same (Para. [0001].  Also, Harvey disclose the vessel 10 may be used for anaerobic fermentation process, such as the production of alcohol or methane (Para. [0065], lines 5-6).  Further, Harvey disclose numerous instances can be used in combination with the bioreactor 100, such as a plurality of vessels 10, gas distribution systems 30, liquid distribution systems 50, liquid recovery systems 70, and material removal systems 90 can be used and interconnected; not only can the overall design be duplicated, but individual components can likewise be duplicated (Para. [0073], lines 3-7).  Moreover, Harvey disclose the converted biomass is typically subjected to a saccharification process prior to or simultaneous with the fermentation process used to convert the simple sugars in the biomass, including those released through saccharification, into carbon dioxide and alcohol and/or methane. Accordingly, because one of the major potential applications of an industrial scale static SSF bioreactor is the production of alternative fuels, such as ethanol and/or methane (Para. [0024], lines 7-14).
“the multiple-pass trickle bed reactor comprising a reaction vessel,”:  Harvey disclose particles are disposed in a continuous liquid phase (Para. [0006], lines 13-14).  Also, Harvey disclose reaction vessel 10 (Para. [0065], line 1).
“a liquid recirculation circuit that removes liquid fermentation broth from a bottom of the reaction vessel and supplies the fermentation broth to a top of the reaction vessel to be flowed back through the reaction vessel,”:  Harvey disclose ; a liquid recovery system 70 in communication with the lower end of the vessel (Para. [0025], lines 12-13, Fig. 1).  Further, Harvey disclose a liquid distribution system in communication with the upper end of the vessel (Para. [0025], lines 10-11).
“and a gas recirculation circuit that recirculates gases from the top of the reaction vessel and that provides gas recirculation flow rates that range from 2x to 10x a volumetric flow of gases supplied to the reaction vessel.”:  Harvey disclose a gas distribution system 30 in communication with the upper end of the vessel (Para. [0025], lines 8-10, Fig. 1).  Further, Harvey disclose the gas distribution 30 maintains the desired gaseous environments for fermentation (Para. [0079], lines 1-3).  Also, Harvey discloses valves 38, 40, 42, and 44 allow the gas distribution system 30 to control the flow of gas through the vessel 10 (Para. [0085], lines 4-6).
Claim 2: “wherein the multiple-pass trickle bed reactor comprises a biological reactor having a single vessel, or multiple vessels configured in series.”: a single vessel 10 (Para. [0072], lines 3, Fig. 1).

Claim 3: “wherein the multiple-pass trickle bed reactor is operatable at a pressure of ± 1 psig.”:  Harvey disclose tank 72 also acts as a gas seal and prevents the process gas from leaving via the liquid distribution system. This is accomplished by maintaining a desired hydraulic head in the tank above the discharge of the liquid into the tank that is greater than the gas pressure in vessel 10 (Para. [0092], lines 19-23), therefore, the reactor is operable at a pressure of ± 1 psig.


Claim 4: “wherein the multiple-pass trickle bed reactor comprises: a single gas inlet end to inject fermentable gases, and a single gas outlet end to exhaust unused fermentable gases and gaseous fermentation by-products from the multiple-pass trickle bed reactor.”:  Harvey disclose the bioreactor may further comprise a plurality of openings located on the lower end of the vessel that allow the gas distribution system to communicate with the vessel (Para. [0026], lines 1-3).

Claim 5: “wherein the multiple-pass trickle bed reactor comprises a single vessel that contains a single internal subsection or a single vessel that contains multiple internal subsections that are configured in series.”:  Harvey disclose a single vessel (vessel 10) performing static solid state saccharification and/or fermentation of biomass (Para. [0044].  Further, Fig. 1 shows a single vessel 10, containing a single internal subsection.

Claim 7: “wherein the fermentation broth supplied to the top of the reaction vessel by the liquid recirculation circuit is distributed and flow by gravity through the reaction vessel.”:  Harvey discloses a liquid distribution system in communication with the upper end of the vessel (Para. [0025], lines 10-11).

Claim 8: “wherein the multiple-pass trickle bed reactor comprises of random or structural packing with the liquid fermentation broth distributed over a top of the multiple-pass trickle reactor and flows by gravity over the multiple-pass trickle bed reactor's packing materials.”:  Harvey disclose the stacked biomass is stored within the hollow body under conditions suitable for fermentation (Para. [0037], lines 4-5).  Further, Harvey disclose in order to allow fluid flow through the biomass (both gas and liquid) it is desirable that a certain hydraulic conductivity be maintained within the reactor throughout the fermentation process (Para. [0037], lines 1-4).  

Claim 9: “wherein the multiple-pass trickle bed reactor comprises a gas recirculation fan, a recirculation fan inlet and an outlet.”:  Harvey disclose a fan 34 is used for forcing the gas through the vessel 10 (Para. [0084], lines 6-7).  Further, Harvey disclose the e bioreactor may further comprise a plurality of openings located on the lower end of the vessel that allow the gas distribution system to communicate with the vessel, thus the bioreactor comprises a plurality of inlets and outlets.  Also, Harvey discloses the gas distribution system comprises one or more valves for selectively connecting the intake and output of the fan to the first and second ducts, respectively, thereby allowing the gas distribution system to change the direction of gas flow through the vessel (Para. [0032], lines 9-13).  

Claim 11: “wherein the multiple-pass trickle bed reactor comprises: a liquid-gas barrier wherein liquid is collected by the liquid-gas barrier and delivered to a next subsection or delivered to an inlet to the liquid recirculation circuit.”:  Harvey disclose a wedge wire screen is preferable, other types of screens can be used including a wire screen, a mesh screen, a membrane, a filter, or any other device that can prevent the biomass from obstructing any of the plurality of openings 18, and limit the contamination of the liquid recovery system 70 (Para. [0122], lines 7-11).

Claim 12: “wherein the multiple-pass trickle bed reactor comprises a portion of each subsection's recirculating gas passes through a gas port located in a liquid-gas barrier or passes through ducting between the subsections of the multiple-pass trickle bed reactor.”:  Harvey disclose a wedge wire screen is preferable, other types of screens can be used including a wire screen, a mesh screen, a membrane, a filter, or any other device that can prevent the biomass from obstructing any of the plurality of openings 18, and limit the contamination of the liquid recovery system 70 (Para. [0122], lines 7-11).  Additionally, Harvey disclose biomass particles that do penetrate the screen will be released by the tapered wedge wire and prevented from obstructing the screen openings and thus be kept from impeding the gas or liquid flow (Para. [0122], lines 3-6) and Harvey disclose a plurality of liquid ports are in communication with a liquid collection system and in communication with the plurality of openings in the vessel (Para. [0041], lines 9-11).

Claim 13: “wherein the liquid recirculation circuit comprises a pump system.”:  Harvey disclose the liquid distribution system 50 may further comprise a pump 54 (Para. [0092], lines 10-11).

Claim 14: “wherein the multiple-pass trickle bed reactor comprises a portion of flow of another multiple-pass trickle bed reactor's liquid recirculation circuit, to be removed for further processing and for recovery of products.”:  Harvey disclose a plurality of vessels 10, gas distribution systems 30, liquid distribution systems 50, liquid recovery systems 70, and material removal systems 90 can be used and interconnected (Para. [0073], lines 3-6).  

Claim 15: “wherein the multiple-pass trickle bed reactor comprises a portion of a flow of another multiple-pass trickle bed reactor's liquid recirculation circuit, to be removed and to be delivered to other multiple-pass trickle bed reactors or subsections that comprise a reactor.”:  Harvey disclose a plurality of vessels 10, gas distribution systems 30, liquid distribution systems 50, liquid recovery systems 70, and material removal systems 90 can be used and interconnected (Para. [0073], lines 3-6).  

Claim 16: “ wherein the liquid fermentation broth removed by the liquid recirculation circuit comprises liquid media and recovered microbes.”:  Harvey disclose, the liquid distribution system 50 may be in communication with a plurality of solution tanks containing additives helpful in the saccharification and/or fermentation process. This allows the use of the liquid distribution system to inject important ingredients into the biomass whenever they are needed. These ingredients can be new cultures of microbes (Para. [0094], lines 1-7).

Claim 17: “comprising liquid loading to trickle beds contained in the multiple-pass trickle bed reactor, to be varied in accordance to the multiple-pass trickle bed reactor location in a multiple- pass trickle bed reactor.”:  Harvey disclose the biomass is loaded into the vessel 10 for fermentation, a number of reagents and additives may be added (Para. [0068], lines 1-3).

Claim 18: “ wherein gas recirculation by the gas recirculation circuit varies based on subsection location within the multiple-pass trickle bed reactor.”:  Harvey disclose a gas distribution system 30 in communication with the upper end of the vessel (Para. [0025], lines 8-10, Fig. 1).  Further, Harvey disclose the gas distribution 30 maintains the desired gaseous environments for fermentation (Para. [0079], lines 1-3).  Also, Harvey discloses valves 38, 40, 42, and 44 allow the gas distribution system 30 to control the flow of gas through the vessel 10 (Para. [0085], lines 4-6).

Claim 19: “A device used to perform biological fermentation processes in a production facility comprising: a multiple-pass trickle bed reactor to provide aerobic conditions for production of alcohols, acids and/or metabolic by-products, based on biological fermentation of gases generated by industrial processes or gasification of organic materials,”:  Harvey disclose the converted biomass is typically subjected to a saccharification process prior to or simultaneous with the fermentation process used to convert the simple sugars in the biomass, including those released through saccharification, into carbon dioxide and alcohol and/or methane.  Accordingly, because one of the major potential applications of an industrial scale static SSF bioreactor is the production of alternative fuels, such as ethanol and/or methane (Para. [0024], lines 7-14).
“the multiple-pass trickle bed reactor comprising a reaction vessel,”:  Harvey disclose particles are disposed in a continuous liquid phase (Para. [0006], lines 13-14).  Also, Harvey disclose reaction vessel 10 (Para. [0065], line 1).
“a liquid recirculation circuit that removes liquid fermentation broth from a bottom of the reaction vessel and supplies the fermentation broth to a top of the reaction vessel to be flowed back through the reaction vessel,”:  Harvey disclose ; a liquid recovery system 70 in communication with the lower end of the vessel (Para. [0025], lines 12-13, Fig. 1).  Further, Harvey disclose a liquid distribution system in communication with the upper end of the vessel (Para. [0025], lines 10-11).
“and a gas recirculation circuit that recirculates gases from the top of the reaction vessel and that provides gas recirculation flow rates that range from 2x to 10x a volumetric flow of gases supplied to the reaction vessel.”:  Harvey disclose a gas distribution system 30 in communication with the upper end of the vessel (Para. [0025], lines 8-10, Fig. 1).  Further, Harvey disclose the gas distribution 30 maintains the desired gaseous environments for fermentation (Para. [0079], lines 1-3).  Also, Harvey discloses valves 38, 40, 42, and 44 allow the gas distribution system 30 to control the flow of gas through the vessel 10 (Para. [0085], lines 4-6).  Moreover, Harvey disclose the heat capacity of the liquid stream and the gas stream are calculated and the relative flow rates adjusted to maintain the desired temperature and temperature profile (Para. [0097], lines 13-16), and Harvey disclose the relative flow rates of gas and fluid can be expressed as a dimensionless ratio Ga/Gl. This is the ratio of the flow rate of the upward heat carrying gas stream, to the flow rate of the downward heat carrying liquid stream. The Ga/G1 ratio is typically and preferably kept between 0.25 and 0.4 depending on what stage the reaction process is in (Para. [0098], lines 1-9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0261242 A1-Harvey et al. (hereafter Harvey) above, and further in view of US 8,759,047 B2-Datta et al. (hereafter Datta).
Regarding claim 6, Harvey teaches the invention discussed above in claim 1.  Further, Harvey teaches multiples vessels (Para. [0073], line 3) and a multiple-pass trickle bed reactor discussed above.  However, Harvey does not explicitly teach multiple vessels configured in series.
For claim 6, Datta teaches an invention relating to feed gas being passed through a bioreactor in single or multiple passes (Col. 4, lines 3-4) and Datta teaches Datta discloses a series of bioreactors via line 10 (Col. 13, line 29), which reads on the instant claim limitation of multiple vessels configured in series.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Harvey to include multiple vessel configured in series as taught by Datta, because Datta teaches a of collection lines 22 withdraw fermentation liquid containing liquid products and cellular material from the microorganisms from each bioreactor 18 (Col. 6, lines 19-22), where Fig. 1 of Datta show a series of bioreactors 18.  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0261242 A1-Harvey et al. (hereafter Harvey) above, and further in view of US 2016/0068868 A1-Davis.
Claim 20: “A method comprising: providing aerobic conditions in a single or multiple-stage process for production of alcohols, acids and/or other potentially valuable metabolic by-products, from biological fermentation of gases generated by industrial processes and/or gasification of organic materials by using a multiple-pass trickle reactor comprising an organism,”:  Harvey disclose the invention relates to static solid state bioreactors and methods for using the same (Para. [0001]).  Further, Harvey disclose prior to adding the mixture to a static solid state bioreactor a number of additives and reagents may be added to the biomass to improve or Supplement fermentation of the biomass including: 1) adding an inoculum comprising one or more microorganism to the biomass (Para. [0035], lines 1-5).
“the multiple-pass trickle bed reactor comprising a reaction vessel comprising the organism,”:  Harvey disclose prior to adding the mixture to a static solid state bioreactor a number of additives and reagents may be added to the biomass to improve or supplement fermentation of the biomass including: 1) adding an inoculum comprising one or more microorganism to the biomass (Para. [0035], lines 1-5).
“a liquid recirculation circuit that removes liquid fermentation broth from a bottom of the reaction vessel and supplies the fermentation broth to a top of the reaction vessel to be flowed back through the reaction vessel,”:  Harvey disclose ; a liquid recovery system 70 in communication with the lower end of the vessel (Para. [0025], lines 12-13, Fig. 1).  Further, Harvey disclose a liquid distribution system in communication with the upper end of the vessel (Para. [0025], lines 10-11).  Further, Harvey disclose several additives and reagents may be added to the bioreactor to improve or supplement fermentation of the biomass (Para. [0035], lines 1-4).
“and a gas recirculation circuit that recirculates gases from the top of the reaction vessel and that provides gas recirculation flow rates that range 2x to 10x a volumetric flow of gases supplied to the reaction vessel.”:  Harvey disclose a gas distribution system 30 in communication with the upper end of the vessel (Para. [0025], lines 8-10, Fig. 1).  Further, Harvey disclose the gas distribution 30 maintains the desired gaseous environments for fermentation (Para. [0079], lines 1-3).  Also, Harvey discloses valves 38, 40, 42, and 44 allow the gas distribution system 30 to control the flow of gas through the vessel 10 (Para. [0085], lines 4-6).

Regarding claim 20, Harvey teaches the invention discussed above.  Further, Harvey teaches the gas distribution system is in communication with the upper end of the vessel (Para. [0025], lines 8-10, Fig. 1) and Harvey teaches the gas distribution system maintains the desired gaseous environments for fermentation and the gas distribution system controls the flow of gas through the vessel (Para. [0079], lines 1-3 and Para. [0085], lines 4-6).  However, Harvey does not explicitly teach gas recirculation rates that range from 2x to 10x a volumetric flow of gases supplied to the vessel.
For claim 20, Davis teaches an invention relating to a method and apparatus for the production of bio-fuels and related compounds including, but not limited to, ethanol; more particularly, the present invention pertains to a microbial seeding system that can be used in the production of bio-fuels, either as a stand-alone process or as part of an existing fermentation system (Para. 0004] and Davis teaches flow rates through reactors can be tailored based on seeding volumes desired (Para. [0052], lines 1-2), which reads on the instant claim limitation of gas recirculation rates that range from 2x to 10x a volumetric flow of gases supplied to the vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Harvey to include gas recirculation rates that range from 2x to 10x a volumetric flow of gases supplied to the vessel as taught by Davis, because Davis teaches the flow rates of reactors can be modified based on factors such as reactor sizes, void volume within the reactors, and whether the reactors are filled or partially filled with inoculated media (Para. [0052], lines 1-4) and Davis teaches off gases such as CO2, can be recaptured and returned to the micro bubble generator (MBG, Para. [0052], lines 6-8).




Response to Arguments
Applicant’s arguments with respect to independent claims 1, 19, and 20, and the dependent claims of the latter claims, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the newly presented amendments have been addressed by the new reference cited in the rejection, where the new reference is drawn to the newly addressed amendments presented in the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/     Examiner, Art Unit 1799                                                                                                                                                                                                   
/MICHAEL L HOBBS/     Primary Examiner, Art Unit 1799